The petition was accompanied with a certificate from the probate office, signed by the register of probate, in support of the allegations in the petition.
Some of the Court doubted at first whether a certificate from the judge of probate was not necessary; but upon consideration, and looking into the statute (1), they were all of * opinion that the judge’s certificate is required only in [ * 398 j cases where application is made for authority to sell more of the real estate than is necessary for the payment of the debts, upon the ground that, by a partial sale, the residue will be greatly injured. In other cases, a certificate from the register is sufficient (2).

 1783, c. 32.


 [See the Revised Statutes.—Ed.]